DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to applicant’s arguments found on page 10, when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000 – see MPEP 2125 (II).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makita et al. (JP 2008-300769) in view of Togashi et al. (US 2008/0297977).
Regarding claim 1, Makita et al. disclose in fig. 2, a ceramic electronic device comprising:
a ceramic main body (2) that has internal electrode layers (3a-3e) inside thereof and has a parallelepiped shape in which a part of one of the internal electrode layers is extracted to a first edge face (2a) of the parallelepiped shape and a part of another internal electrode layer is extracted to a second edge face (2b) of the parallelepiped shape facing the first edge face (2a);
external electrodes (4, 5) that are formed on the first edge face (2a) and the second edge face (2b), respectively, and extend in a length direction to at least one of four side faces (2c-2f) of the ceramic main body,
wherein a ridge region (see fig. 1-2) connecting the at least one of the side faces (2c-2f) and another of the side faces (2c-2f) adjacent to the at least one of the side faces and having a curvature as viewed in the length direction, and wherein each of the external electrodes has a thickness of 1 µm or more (at least 5 µm – [0066]) on the respective corner portions of the ceramic main body (see fig. 2, and 4), which is less than a thickness on the at least one of the side faces between the corner portions (see fig 2). 
Makita et al. disclose the claimed invention except for a shortest distance between the length direction between the electrodes on the at least one of the side faces is shorter between locations corresponding to corner portions of the ceramic main body, respectively, than between center portions of the respective external electrodes in 
Togashi et al. disclose a multilayer ceramic capacitor comprising external electrodes (20, 30), wherein a shortest distance in the length direction between the respective electrodes on the at least one of the side faces is shorter between locations corresponding to corner portions of the ceramic main body, respectively, than between center portions of the respective external electrodes in a width direction orthogonal to the length direction on the at least one of the side faces, each of said corner portions of the ceramic main body being a ridge region connecting the at least one of the side faces and another of the side faces adjacent to the at least one of the side faces (see fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Makita et al. so that a distance between the length direction between the electrodes on the at least one of the side faces is shorter between locations corresponding to corner portions of the ceramic main body, respectively, than between center portions of the respective external electrodes in a width direction orthogonal to the length direction on the at least one of the side faces, each of said corner portions of the ceramic main body being a ridge region connecting the at least one of the side faces and another of the side faces adjacent to the at least one of the side faces, since such a modification would form a multilayer ceramic capacitor wherein mechanical strain caused by electrostatic 
Regarding claim 4, Makita et al. disclose each of the external electrodes (55---has a thickness of 10 µm or less on the at least one of the side faces (13 - contacts the ceramic element – [0066]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makita et al. (JP 2008-300769) and Togashi et al. (US 2008/0297977), as applied to claim 1 above, and further in view of Izuibe et al. (JP 2006-310700).
Regarding claim 2, Makita discloses the claimed invention except for an interval between the first edge face and the second edge face is 1 mm or less.
Izumibe et al. disclose a multilayer ceramic capacitor having a length of 0.6 mm.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to form the multilayer ceramic capacitor of Makita et al. having a length of 0.6 mm, since such a modification would form a miniature capacitor element having desired capacitance.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a ceramic electronic device:
A) wherein (L2 – L1)/2 is 5 µm or greater and 30 µm or less where LI represents the shortest distance in the length direction between the respective external electrodes on the at least one of the side faces between the locations corresponding to the corner portions of the ceramic main body, respectively, and L2 represents the distance in the length direction between the respective external electrodes on the at least one of the side faces between the center portions of the respective external electrodes in the width direction on the at least one of the side faces (claim 8); and 
B) wherein each of the external electrodes is constituted by compositionally different one or more conductive layers, and each of first conductive layers of the respective external electrodes has a thickness of 1 µm or more on the respective corner portions of the ceramic main body, said first conductive layers being in direct contact with the first edge face and the second edge face, respectively, and extending in the length direction to the at least one of the side faces (claim 9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848